UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB X Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007  TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-123431 PATHOGENICS, INC. Exact Name of Registrant as Specified in its Charter) Delaware 2833 43-2078278 (State or Other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification. No.) 99 Derby Street, Suite 200, Hingham, MA 02043 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code: (781) 556-1090 Securities registered pursuant toSection12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.001 per share Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 50,257,270 shares of Common Stock, $0.001 per share, as of November10, 2007. Transitional Small Business Disclosure Format (check one): Yes No _X_ 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PATHOGENICS, INC. CONSOLIDATED BALANCE SHEETS As of September 30, 2007 and December 31, 2006 (Unaudited) September30, 2007 December31, 2006 ASSETS Current Assets Cash $ 11,425 $ 86,686 Accounts receivable 34,862 – Note receivable 65,705 140,705 Interest receivable 10,815 1,173 TOTAL ASSETS $ 122,807 $ 228,564 LIABILITIES AND SHAREHOLDERS’ DEFICIT LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 703,592 $ 530,230 Advances from Egenix – 85,545 Loans payable – related parties – 23,921 TOTAL LIABILITIES 703,592 639,696 Shareholders’ Deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding – – Common stock, $0.001 par value, 100,000,000 shares authorized, 50,257,270 shares issued and outstanding 50,257 50,257 Additional paid-in capital 278,192 278,192 Accumulated deficit (909,234 ) (719,581 ) Treasury stock, 689,655 shares (20,000 ) (20,000 ) Total shareholders’ deficit (580,785 ) (411,132 ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ 122,807 $ 228,564 See notes to consolidated financial statements. 2 PATHOGENICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months and NineMonths Ended September 30, 2007 and2006 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue – license fees $ – $ 103,830 $ – $ 153,830 Operating Expenses: General and administrative 105,300 125,506 345,925 251,408 Research and development 39,459 24,011 147,172 103,666 Total Operating Expenses 144,759 149,517 493,097 356,074 Operating loss (144,759 ) (45,687 ) (493,097 ) (201,244 ) Other Income (Expense): Interest income 2,607 – 9,642 – Interest expense (10,762 ) (7,927 ) (26,743 ) (23,460 ) Gain on forgiveness of debt – – 340,545 – Total Other Income (Expense) 8,155 (7,927 ) 323,444 (23,460 ) Net loss (152,914 ) (53,614 ) (169,653 ) (224,704 ) Basic and diluted net loss per common share $ 0.00 $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding 49,567,615 47,447,301 49,567,615 47,116,807 See notes to consolidated financial statements. 3 PATHOGENICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and2006 (Unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (169,653 ) $ (224,704 ) Adjustments to reconcile net loss to cash used in operating activities: Gain on forgiveness of debt (340,545 ) – Stock issued for extension of debt – 20,000 Changes in: Accounts receivable (34,862 ) – Note receivable issued for license fee – (90,000 ) Interest receivable (9,642 ) – Other receivable – 7,485 Accounts payable and accrued liabilities 173,362 239,855 Net Cash Used In Operating Activities (381,340 ) (47,364 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds received from note receivable 75,000 – Net Cash Provided by Investing Activities 75,000 – CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties – 7,080 Repayments of advances from related parties (23,921 ) (15,600 ) Advances from Egenix 255,000 69,545 Net Cash Provided By Financing Activities 231,079 61,025 NET CHANGE IN CASH (75,261 ) 13,661 CASH AT BEGINNING OF PERIOD 86,686 284 CASH AT END OF PERIOD $ 11,425 $ 13,945 Supplemental disclosures: Interest paid $ – $ – Income tax paid – – Non-cash investing and financing transactions: Issuance of common shares for liabilities $ – $ 32,550 Issuance of common shares to First Coventry for collateral on note payable – 20,000 Payment by Egenix for legal retainer – 16,000 See notes to consolidated financial statements. 4 PATHOGENICS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 –
